961 F.2d 964
295 U.S.App.D.C. 210
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of America,v.Lehia M. JAMES, Appellant.
No. 91-3234.
United States Court of Appeals, District of Columbia Circuit.
April 22, 1992.

Before MIKVA, Chief Judge, and RUTH BADER GINSBURG and BUCKLEY, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.   The court has determined that the issues presented occasion no need for an opinion.   See D.C.Cir. Rule 14(c).   It is


2
ORDERED AND ADJUDGED that appellant's conviction be affirmed.   The government presented evidence sufficient to show James' knowing possession of the drugs seized from her tote bag.   Such possession may be inferred from circumstantial evidence.   See United States v. Staten, 581 F.2d 878, 883 (D.C.Cir.1978).   In this case, the government adequately met its proof burden by showing James' physical possession of the tote bag, the presence of her personal belongings in the bag along with the drugs,  see United States v. Byfield, 928 F.2d 1163, 1167 (D.C.Cir.1991), and her untruthfulness concerning ownership of the bag.   See United States v. Hernandez, 780 F.2d 113, 117 (D.C.Cir.1986).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.